ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
General Dynamics Ordnance and                )      ASBCA No. 61458
 Tactical Systems                            )
                                             )
Under Contract No. M67854- l l-D-l O11       )

APPEARANCES FOR THE APPELLANT:                      Scott ivl. McCaleb, Esq.
                                                    John R. Prairie. Esq.
                                                    Moshe B. Broder. Esq.
                                                     Wiley Rein LLP
                                                     Washington. DC

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robyn L. Hamady, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The parties have advised the Board they have resolved the dispute and have
requested that the appeal be dismissed with prejudice. Accordingly, for good cause shown,
the appeal is dismissed with prejudice. This dismissal leaves no appeals remaining before
the Board arising from the pe1formance of Contract No. M67854-1 l-D-101 l. The Board
commends the paiiies for their successful eff011s to resolve the appeal.

      Dated: September 23, 2019


                                                         OPHER M. MCNUL T ·1,
                                                 Administrative Judge    ( i
                                                                         V
                                                 .Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61458, Appeal of General Dynamics
Ordnance and Tactical Systems, rendered in conformance with the Board's Charter.

      Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder. Armed Services
                                                 Board of Contract Appeals